DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of claims
This office action is in response to the amendment received on 03/31/2021.
Claims 1, 4, 10 and 13 were amended.
Claims 2, 3, 5-9, 11, 12 and 14-18 were canceled.
Claims 1, 4, 10 and 13 are pending.
Claims 1, 4, 10 and 13 were examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 10 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
According to MPEP 2106 II, it is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining a claim for eligibility. Further, MPEP 2103 I C establishes that the subject matter of a properly construed  associated with purchasing one of a good or a service from a merchant”; “a request message including data format information identifying a type of data format supported by the merchant server comprising one of (a) a first data format that supports an Authorization Request Cryptogram (ARQC) pursuant to EMV standards or (b) a second data format that supports user consent information and user authentication information or (c) a third data format that supports an ARQC generated by using a partial set of inputs”. However, the limitations refer only to the type of data stored. It has been held that data stored in memory will not distinguish a claimed memory from the prior art (see MPEP 2111.05). Claim interpretation can affect the first part of the test (whether the claims are directed to a judicial exception). In an effort to provide compact prosecution, the language identified above in the independent claims was considered as an integral part of the identified abstract idea, however this effort shouldn’t be characterized as providing patentable weight to language that should be granted none. Examiner notes that the analysis of the dependent claims is performed in a similar fashion.
In the instant case, claims 1 and 4 are directed to a method, and claims 10 and 13 are directed to a mobile device. Therefore, these claims fall within the four statutory categories of invention. Specifically, the language of the claims directed to an abstract idea are marked in bold below: 
receiving, by a mobile device processor via an input/output device from a user, a payment transaction request associated with purchasing one of a good or a service from a merchant”;b. “transmitting, by the mobile device processor via receive/transmit circuitry in response to the payment transaction request, a payment transaction initiation message to a merchant server of the merchant”;c. “receiving, by the mobile device processor via the receive/transmit circuitry from the merchant server, a request message including data format information identifying a type of data format supported by the merchant server comprising one of (a) a first data format that supports an Authorization Request Cryptogram (ARQC) pursuant to EMV standards or (b) a second data format that supports user consent information and user authentication information or (c) a third data format that supports an ARQC generated by using a partial set of inputs”;d. “generating, by the mobile device processor in response to the request message, remote payment data in one of the first data format, the second data format, or the third data format; and”;e. “transmitting, by the mobile device processor via the receive/transmit circuitry, the remote payment data to the merchant server.”
Therefore, the portions highlighted in bold above recite intermediated settlement, which is an abstract idea grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), a mobile device comprising: an input/output device; receive/transmit circuitry; a memory; and a mobile device processor only serves to use computers as a tool to perform an abstract idea. Specifically, these additional elements perform the steps or functions such as: receiving… a payment transaction request, transmitting… a payment transaction initiation message…, receiving… a request message…, generating… remote payment data…, transmitting… the remote payment data…. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Merely reciting internal device components of the computer is insufficient to integrate the abstract idea into a practical 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a mobile device comprising: an input/output device; receive/transmit circuitry; a memory; and a mobile device processor to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of intermediated 
f) wherein the third data format comprises at least a first data field set to a default value. 
With respect to claims 4 and 13, the claims further recite item f) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what a third data format "comprises" (i.e. at least a first data field set to a default value). In addition, not only the dependent claims attempt to further limit language that is directed to non-functional language in the independent claims as well, they attempt to further limit optional language. Those statements are insufficient to significantly alter the eligibility analysis.
Therefore, dependent claims 4 and 13, which represent additional language f), do not alter the analysis provided with respect to independent claims 1 and 10. In other words, the claims do not introduce additional elements that would alter the analysis with respect to Steps 2A or 2B above in any meaningful way. Therefore, these dependent claims are also ineligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 10 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1 and 10 were amended to recite “receiving, by the mobile device processor via the receive/transmit circuitry from the merchant server, a request message including data format information identifying a type of data format supported by the merchant server comprising one of (a) a first data format that supports an Authorization Request Cryptogram (ARQC) pursuant to EMV standards or (b) a second data format that supports user consent information and user authentication information or (c) a third data format that supports an ARQC generated by using a partial set of 
“Processing continues at 406 where the mobile device 102 receives information identifying a data format supported by the merchant server 106. For example, the merchant server 106 may indicate to the mobile device 102 whether it supports a first data format or an alternative data format for the transaction. In some embodiments, merchant servers 106 may support full EMV style transactions (e.g., as used herein, the "first data format" in which the mobile device is to transmit a cryptogram to the merchant server 106 in the full EMV format). In some embodiments, merchant servers 106 may not support full EMV style transactions (e.g., as used herein, the "alternative data format" in which the mobile device is to provide information allowing an entity to generate a cryptogram using a partial set of inputs and the message is not provided in the full EMV format). In some embodiments, the alternative data format may also be used to provide cardholder verification results.
For example, as shown in Table 2, below, the alternative "Format 1" may provide cardholder verification result data in a data object labeled "Card Verification Results" computed using a script or PIN counter.Once the mobile device 102 has received information indicating which data format is supported by the merchant server 106, processing continues at 408 where the mobile device 102 operates to provide remote payment data to the merchant server 106 in the supported data format.”
Therefore, the specification as filed does not recite how remote payment data can be generated in one of three formats, irrespective of the format supported by the merchant server. The BRI of the claims allow for embodiments in which the server supports a certain data format (i.e. a first data format) and the mobile device processor generates a response in a different format (i.e. second or third formats). A fair reading of the specification would lead one of ordinary skill to convey that "the mobile device 102 operates to provide remote payment data to the merchant server 106 in the supported data format". In other words, the specification as filed narrowly describes the response any format, in response to a request message comprising a specific data format supported. In other words, the use of multiple instances of optional language in the claims allow for embodiments in which remote payment data is generated "in response" to the request message, but not necessarily in the format specified by the server, as recited in the specification as filed. In summary, since the claims recite embodiments in which remote payment data is generated in a format different than the one supported by the merchant, the claims do are not limited to the remote payment data to be generated in the same format as supported by the server, as described in the specification as filed. Therefore, the specification as filed does not provide sufficient written description for the claimed language (see MPEP 2161.01). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Dependent claims 4 and 13 are also rejected since they depend on claims 1 and 10, respectively.

Claims 1 and 10 recite “(b) a second data format that supports user consent information and user authentication information...; generating, by the mobile device processor in response to the request message, remote payment data in… the second data format”. The specification as filed recites, inter alia:
“In some embodiments, if the merchant server 106 does not support messages in the first data format, it may support messages in a different data format (e.g., an "alternative data format, a "second data format' or a "third data format"). For example, an alternative data format may be used in transactions which require, or benefit from, the inclusion of additional information about user consent and user authentication to the authorization system....
Alt Format 2" may be used for transactions involving MCBP transactions which also benefit from, or require information about user consent or user authentication (referred to as "CDCVM" data) to the issuer or payment network.”
Therefore, the specification as filed does not recite the details of generating remote payment data in a format "that supports user consent information and user authentication information". The specification recites a format that "may be used" in transactions which "require, or benefit from" the inclusion of additional information (i.e. Alt Format 2), however, the specification as filed is silent regarding a format that "supports (both) user consent information and user authentication information". In other words, while the specification as filed recites that a certain format may be used in certain transactions, the specification as filed does not recite the format itself "supporting" both these information elements. Further evidence that this format does not "support user consent information and user authentication information" is found in table 4, which recite "CDCVM" data, used in transactions which “benefit from, or require information about user consent or user authentication”. The specification as filed does not recite generating remote payment data in a format that supports (both) user consent information and user authentication information, therefore the specification as filed does not provide sufficient written description for the claimed language (see MPEP 2161.01). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Dependent claims 3 and 14 are also rejected since they depend on claims 1 and 10, respectively.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1, 4, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Makhotin et al. (US 2015/0088756 A1), in view of Arnold et al. (US 2018/0137511 A1) and in view of Dimmick et al. (US 2018/0046340 A1).

With respect to claims 1 and 10, Makhotin et al. teach a mobile device... comprising: an input/output device; receive/transmit circuitry; a memory; and a mobile device processor operably connected to the input/output device (see Fig. 1, mobile device 120 comprising merchant application 121, secure element 122, mobile payment application 123 and remote transaction application 124 and paragraphs [0076] and [0077]; Fig. 2, communications 120(D), memory 120(E) and processor 120(A) and paragraphs [0099] and [0100]); and A method for operating a mobile device to interact with a merchant server to facilitate a payment transaction (Secure remote payment transaction processing including consumer authentication) comprising: 
receiving, by a mobile device processor via an input/output device from a user, a payment transaction request associated with purchasing one of a good or a service from a merchant (see paragraphs [0038], [0039] and [0050]; Fig. 1, paragraph [0077]; Fig. 6, step 601, initiate a checkout process through the merchant application 121 of a mobile device 120 and paragraphs [0138]-[0141]); 

receiving, by the mobile device processor via the receive/transmit circuitry from the merchant server, a request message including data format information identifying a type of data format supported by the merchant server comprising one of (a) a first data format that supports a cryptogram (see Fig. 6, step 602, generate transaction information including an authentication type for the transaction and paragraph [0143]; step 603, receiving payee information including information that may be relevant to the mobile payment application 123 for processing the transaction and paragraphs [0145]-[0150]); 
generating, by the mobile device processor in response to the request message, remote payment data in… the first data format (see Fig. 6, step 606, generate payment information from the secure element 122 using the received payee information, Payment information including a cryptogram, paragraph [0156]); and
transmitting, by the mobile device processor via the receive/transmit circuitry, the remote payment data to the merchant server (see Fig. 6, step 620 and paragraphs [0199]-[0201]). 
Makhotin et al. do not explicitly disclose a method and mobile device comprising: the cryptogram is an Authorization Request Cryptogram (ARQC) pursuant to EMV standards; or (b) a second data format that supports user consent information and user authentication information or (c) a third data format that supports an ARQC generated 
While this language represents non-functional descriptive material and is therefore not given patentable weight, this difference is insufficient to distinguish the claims over Makhotin et al. However, in the interest of compact prosecution and assuming weight was to be given to the non-functional descriptive material recitations above, Arnold et al. disclose a method and mobile device (System for authenticating an electronic device by means of an authentication server) comprising:
the cryptogram is an Authorization Request Cryptogram (ARQC) pursuant to EMV standards; or (c) a third data format that supports an ARQC generated by using a partial set of inputs (see Fig. 4, paragraphs [0139], [0144], [0189]-[0200]; predetermined transaction amount A, paragraph [0145]); 
the remote payment data is in one of... the third data format (see Fig. 4, paragraphs [0139], [0144], [0189]-[0200]; predetermined transaction amount A, paragraph [0145]). 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the EMV high security level as disclosed by Arnold et al. in the method and mobile device of Makhotin et al., the motivation being to increasing security by incorporating a strong authentication (see Arnold et al., paragraph [0079]).


However, Dimmick et al. disclose a method and mobile device (Variable authentication process and system) comprising: 
(b) a second data format that supports user consent information and user authentication information (see personal identifier verification request message paragraphs [0022]-[0024] and [0027]; Fig. 5, receive an authentication request message, paragraph [0092] and [0093]; standard authorization request and/or "zero dollar or no amount authorization request message", paragraphs [0028] and [0100]); 
the remote payment data is in one of... the second data format (see personal identifier verification request message paragraphs [0022]-[0024] and [0027]; Fig. 5, receive an authentication request message, paragraph [0092] and [0093]; standard authorization request and/or "zero dollar or no amount authorization request message", paragraphs [0028] and [0100].). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the personal identification authentication process selection as disclosed by Dimmick et al. in the method and mobile device of Makhotin et al. and Arnold et al., the motivation being to allow the server to select which process will be the fastest to authenticate the 

With respect to claims 4 and 13, the combination of Makhotin et al., Arnold et al. and Dimmick et al. teaches all the subject matter of the method and mobile device as described above with respect to claims 1 and 10. Furthermore, Arnold et al. disclose a method and mobile device wherein the third data format comprises at least a first data field set to a default value (see predetermined transaction amount A, paragraph [00145]). 


Response to Arguments/Amendments

Claim rejections - 35 USC § 101
Applicant’s amendments and arguments (see remarks, pages 8-17, filed on 03/31/2021), with respect to the rejection of claims 1, 4, 10 and 13 under 35 USC § 101 as being directed to an abstract idea have been fully considered but are not persuasive. With respect to BRI of the claims, Applicant “maintains that the pending claims are not directed to an abstract idea but instead are patent-eligible... The claimed process solves the technological problem of how to generate and transmit remote payment data in a manner permitting different merchant servers, which may support different data formats, to process payment transactions using a secure payment protocol... The claimed process advantageously provides improved fraud prevention and an improved user experience for mobile device users conducting payment transactions...”. Examiner 

Claim rejections - 35 USC § 112(a)
Applicant’s amendments and arguments (see remarks, pages 5-7, filed on 03/31/2021), with respect to the rejection of claims 1, 4, 10 and 13 under 35 USC § 112(a) have been fully considered. Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the rejection was withdrawn. However, upon further consideration, new grounds of rejection under 35 USC § 112(a) were made for claims 1, 4, 10 and 13 in view of the amended language.

Claim rejections - 35 USC § 112(b)
Applicant’s amendments and arguments (see remarks, page 8, filed on 03/31/2021), with respect to the rejection of claims 4 and 13 under 35 USC § 112(b) have been fully considered. Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the rejection was withdrawn. 


Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 17-22, filed on 03/31/2021), with respect to the rejection of claims 1, 4, 10 and 13 under 35 USC § 103 have been fully considered but are not persuasive. With respect to combination of Makhotin and Yeager Applicants arguments are moot as they are not directed to the current combination of the amended claims. With respect to BRI of the claims , Applicant asserts “Applicant respectfully maintains that Makhotin does not teach or suggest a method for operating a mobile device to interact with a merchant server to facilitate a payment transaction as claimed.”. Examiner respectfully disagrees. It appears that Applicant interprets the BRI of the claims as requiring language directed to non-functional descriptive material (i.e. description of message contents, such as "data format information" and alternative language. While Applicant argues that Makhotin does not recite all of the multiple alternative embodiments comprised by the claims, Examiner is in the position that the reference fully anticipates at least one claimed embodiment and this is sufficient to anticipate the claims as a whole. The claims are as broad as to allow generating a response in a format that is distinct from one of the formats received by the processor. The claims, for instance, do not require interacting multiple servers. The claims do not require "identifying a type of data format supported by the merchant server", as Applicant asserts. In addition, Examiner disagrees that the description of the formats is sufficient to significantly alter the claimed methods/functions. Even if remote payment data is generated "in response to the request message" and "in" one of the formats, the claims don't even require the remote payment data to be in the same format as the information "included" in the request 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Non-Patent Literature
Dai et al. (NPL 2003, listed in PTO-892 as reference "U") disclose A security payment scheme of mobile e-commerce, including  a mobile device scheme that supports user consent information and user authentication information.

Sung et al. (NPL 2015, listed in PTO-892 as reference "V") disclose User authentication using mobile phones for mobile payment, including a mobile payment protocol using TCM in which the customer device requests a merchant server for purchase, receives invoice details and sends remote payment data to the merchant server (i.e. certificates).

Patent Literature

Phillips et al. (US 2014/0101036 A1) disclose methods and systems for conducting remote point of sale transactions, including processing a transaction between a mobile device and a merchant server.
Wong et al. (US 2015/0180836 A1) disclose cloud-based transactions methods and systems, including receiving a CDCVM input.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685